DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Claims 1, 4-8 and 10 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanagan (US 10,479,571) in view of Kingsley (GB 2523797).

1, 10: Lanagan discloses a bottle comprising:

a body 50 having an opening 54 in an upper end for receiving fluid;

a membrane 31 provided to seal across the opening;

a receptacle 12/26 sealingly secured to a surface of the membrane within the body;

wherein separation of the membrane from the opening of the body releases the receptacle
such that the contents of the receptacle are released into the body (col. 5, ll. 15-67; fig. 1-4);

wherein the body comprises a vessel having a narrowed neck portion (fig. 2) and the receptacle
comprises a cup having an aperture 20 in an upper end such that the membrane seals across the neck and across the aperture in the receptacle, and 
wherein the receptacle includes arms 28 to engage under a shoulder defined below the neck of the body to prevent the receptacle moving upwardly relative to the neck when the membrane is removed (fig. 3 and 4).

Lanagan discloses a sealing means in the form of a lid but does not explicitly teach a membrane. Kingsley teaches a body 36 having an opening 46 in an upper end for receiving fluid; 
a membrane 32 provided to seal across the opening;
a receptacle 34 sealingly secured to a surface of the membrane within the body (fig. 9); wherein separation of the membrane from the opening of the body releases the receptacle such that the contents of the receptacle are released into the body (pg. 14, Il. 21-31; pg. 15, Il. 1-15). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the close and release assembly of Lanagan to include the sealing membrane of Kingsley to decrease manufacturing costs without compromising the integrity of the container.  

To use equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Therefore, because these two closure assemblies were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the membrane for the threaded cap.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
 
4: Lanagan discloses the bottle in accordance with claim 1, wherein each of the arms comprises a flexible resilient member moveable to a compressed position in which the arm is located adjacent a side wall of the receptacle and the receptacle can be received inside of the neck, and wherein upon release of force from the arm, the arm moves to an expanded position in which the arm engages under the shoulder (col. 4, ll. 52-63; col. 5, ll. 48-60).

5: Lanagan discloses a bottle in accordance with claim 4, wherein each of the arms comprises an elongate member having a first end secured to the side wall of the receptacle and a second end moveable between the compressed position and the expanded position (fig. 3).

6: Lanagan discloses a bottle in accordance with claim 5, wherein each of the arms extends circumferentially around a portion of an outer surface of the side wall of the receptacle (fig. 1).

8: Lanagan discloses a bottle comprising:

a body 50 having an opening in an upper end for receiving fluid;

a receptacle 12/26 for holding contents and for locating within the body, the receptacle having an
aperture 20;

a membrane means 31 for sealing across the opening of the body and for sealing closed the
aperture of the receptacle;

wherein the membrane is adapted such that upon separation of the membrane from the
opening in the body the contents of the receptacle are released into the body (col. 5, ll. 15-67; fig. 1-4); and
wherein the receptacle comprises retaining means 28 for retaining the receptacle inside of the
body when the membrane means is separated from the opening of the body (fig. 3 and 4).

Lanagan discloses a sealing means in the form of a lid but does not explicitly teach a membrane. Kingsley teaches a body 36 having an opening 46 in an upper end for receiving fluid; 
a membrane 32 provided to seal across the opening;
a receptacle 34 sealingly secured to a surface of the membrane within the body (fig. 9); wherein separation of the membrane from the opening of the body releases the receptacle such that the contents of the receptacle are released into the body (pg. 14, Il. 21-31; pg. 15, Il. 1-15). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the close and release assembly of Lanagan to include the sealing membrane of Kingsley to decrease manufacturing costs without compromising the integrity of the container.  

To use equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Therefore, because these two closure assemblies were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the membrane for the threaded cap.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanagan (US 10,479,571) in view of Kingsley (GB 2523797) in view of Hwang (WO 03/093130).

7: Lanagan discloses the claimed invention as applied to claim 1 but fails to disclose a domed base. Hwang teaches a bottle in accordance with claim 1 wherein the receptacle 16 comprises a cylindrical side wall defining the aperture and a lower end of the side wall is closed by a domed base wall (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of the receptacle of Lanagan to include the dome shape of Hwang to easily store the inner receptacle in most container bodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735